Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered February 24, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
The court properly denied defendant’s motion to suppress identification testimony without a hearing because the People sufficiently established a prior relationship between the witness and defendant (see, People v Rodriguez, 79 NY2d 445), and defendant did not dispute the People’s contentions (People v Estrada, 241 AD2d 378, lv denied 90 NY2d 1011).
We perceive no abuse of sentencing discretion.
Concur— Milonas, J. P., Ellerin, Williams and Tom, JJ.